EX-10.47 6 exh10p47.htm


EXHIBIT 10.47


RETIREMENT AGREEMENT AND GENERAL RELEASE

        This is a Retirement Agreement and General Release (referred to as
“Agreement”) entered into this 30 day of September, 2003, by and between Robert
W. Lockwood (referred to as “EMPLOYEE”) and Ralcorp Holdings, Inc. (referred to
as “COMPANY”).

        In consideration of the mutual promises contained in this Agreement, the
COMPANY and the EMPLOYEE agree as follows:

    1.        EMPLOYEE and the COMPANY agree that EMPLOYEE will remain on the
job and perform all of his duties until September 30, 2003, or such other date
as the COMPANY and EMPLOYEE mutually agree, at which time EMPLOYEE shall retire
from the COMPANY. After that date, EMPLOYEE will no longer be required to report
for work or perform further duties.

    2.        Beginning the effective date of this Agreement, EMPLOYEE and the
COMPANY understand and agree as follows:

a.  

EMPLOYEE shall receive no less than the same monthly salary as EMPLOYEE received
as of the effective date of this Agreement;


b.  

EMPLOYEE shall perform whatever duties are assigned by the COMPANY, provided
such duties are comparable to those presently performed by EMPLOYEE; and


c.  

The COMPANY reserves the right to discharge EMPLOYEE prior to the date EMPLOYEE
is removed from the payroll if EMPLOYEE exhibits conduct disruptive to the
COMPANY or its employees or for any reason of gross misconduct. In the event
such termination takes place prior to EMPLOYEE’S last day of work, EMPLOYEE
shall not be entitled to receive the benefits under this Agreement.


    3.        Provided EMPLOYEE remains on the job and performs the assigned job
duties in an acceptable manner as provided in Paragraphs 1 and 2, the COMPANY
agrees to the following:

a.  

to provide EMPLOYEE with salary and benefit continuation through December 31,
2003. Benefit continuation shall include all benefits provided to him on the
effective date of this Agreement (including group health insurance, executive
health insurance, life insurance, executive life insurance, pension accrual,
executive supplemental retirement, 401k, executive 401k, executive financial
planning, vacation and other benefits


--------------------------------------------------------------------------------

 

programs available generally to salaried executives of Ralcorp) but excluding
benefits under Ralcorp’s severance pay plan and long term disability coverage.
During this salary and benefit continuation period, EMPLOYEE agrees that he will
make himself available to assist in any transition issues. On December 31, 2003,
EMPLOYEE will be removed from the COMPANY’S payroll and transferred to retiree
status; and


b.  

to pay EMPLOYEE for accrued vacation not yet taken in accordance with COMPANY
policy, less legally required deductions, within two (2) weeks of EMPLOYEE’S
last day on the payroll.


    4.        The COMPANY previously granted EMPLOYEE certain Non-Qualified
Stock Options pursuant to the Ralcorp Holdings, Inc. Incentive Stock Plan and
2002 Incentive Stock Plan. For purposes of vesting and exercise of these stock
options, EMPLOYEE’S termination shall be considered an age 62 retirement.
EMPLOYEE will not be eligible to receive additional awards under the Incentive
Stock Plan after the date of this Agreement.

    5.        Any amount previously deferred by EMPLOYEE under the Ralcorp
Holdings, Inc. Deferred Compensation Plan for Key Employees will be paid out in
accordance with the terms of that Plan and EMPLOYEE’S elections thereunder.

    6.        EMPLOYEE is a party to a Management Continuity Agreement with the
COMPANY dated as of March 15, 2001 which is incorporated by reference into this
Retirement Agreement and General Release. Upon the occurrence of a Change in
Control prior to the December 31, 2003, EMPLOYEE shall be entitled to the
Severance Benefits provided under the Management Continuity Agreement, except
that there shall be deducted therefrom any amounts received prior to the Change
in Control under this Agreement. In that event, EMPLOYEE’S employment shall be
deemed terminated on the date of such Change in Control and his rights to
receive further compensation and benefits under this Agreement shall cease.
After December 31, 2003, EMPLOYEE shall have no further rights to Severance
Benefits under the Management Continuity Agreement unless the Change in Control
occurs prior to this date. Except as provided in this paragraph, EMPLOYEE waives
any and all rights under the Management Continuity Agreement. Terms used in this
paragraph that are defined in the Management Continuity Agreement shall have the
meanings set forth therein.

    7.        EMPLOYEE previously qualified to participate in the following
retiree benefit plans upon his termination of employment: Retiree Health,
Executive Retiree Health, Retiree Life Insurance and Executive Retiree Life
Insurance. EMPLOYEE shall have the right to begin participating in any of the
retiree plans set forth in this Paragraph upon termination as provided in
Paragraph 3a, in accordance with the terms of such plans and provided EMPLOYEE
pays any necessary contributions to participate in such plans. This Agreement
shall not in any way supercede the terms and provisions of such plans, including
the right to modify or terminate these plans, nor should it be construed as a
guarantee that the COMPANY will make these benefits available in the future.

--------------------------------------------------------------------------------

    8.        EMPLOYEE agrees:

a.  

to waive all claims to future employment with the COMPANY;


b.  

to cooperate with and assist the COMPANY whenever reasonably possible, so that
all EMPLOYEE’S duties, responsibilities and pending matters can be transferred
in an orderly way;


c.  

to return all the COMPANY materials that may have been issued to EMPLOYEE,
including, but not limited to, draft books, office equipment, credit cards, cash
advances and, if necessary, to file any outstanding final expense report;


d.  

not to use or to disclose, either directly or indirectly, to anyone not
connected with the COMPANY any confidential information or trade secrets which
EMPLOYEE obtained during the term of EMPLOYEE’S employment with the COMPANY;


e.  

not to make any copies for use outside of the COMPANY of any client lists or any
memoranda, books, records, or documents which contain confidential information
or trade secrets belonging to the COMPANY;


f.  

not to apply for unemployment compensation benefits since EMPLOYEE is retiring;
and


g.  

to provide the COMPANY with reasonable cooperation and assistance, upon the
COMPANY’S request, including testifying at all trials, when EMPLOYEE might have
relevant information. The COMPANY shall pay EMPLOYEE for any reasonable and
necessary expenses and any loss of wages or salary, which EMPLOYEE incurs
because of EMPLOYEE’S requested cooperation with and assistance to the COMPANY.


    9.        It is understood and agreed that only the salary continuation
identified in Paragraph 3a and the vacation payment identified in Paragraph 3b
will be considered benefit earnings for applicable benefit plans of Ralcorp
Holdings, Inc. Any other monies paid to EMPLOYEE pursuant to this agreement
shall not constitute earnings for benefit plan purposes. EMPLOYEE further
understands and agrees that he will not be eligible for a bonus for Fiscal Year
2004.

    10.      The promises and payments contained in Paragraphs 1, 3 and 4 above
are in addition to any wages, bonuses and commissions to which EMPLOYEE already
is entitled because of EMPLOYEE’S work for the COMPANY. EMPLOYEE agrees to
accept the promises and terms in Paragraphs 1, 3 and 4 above in consideration
for the settlement, waiver and release and discharge of any and all claims or
actions against the COMPANY arising under any federal, state, or local statute,
law, or regulation pertaining to employment discrimination on the basis of sex,
race, color, religion, creed, national origin, age, handicap or disability,
marital status, or any other reason established by law, including any claim of
wrongful discharge.


--------------------------------------------------------------------------------

    11.      EMPLOYEE Makes The Following Promises Not To Sue:

a.  

EMPLOYEE releases, settles and forever discharges the COMPANY, including its
agents and employees, from any and all claims, causes of action, rights,
demands, debts, or damages of whatever nature, whether or not EMPLOYEE currently
knows of them, which might have arisen from EMPLOYEE’S employment with and
subsequent termination from the COMPANY and which may be brought by EMPLOYEE or
another person or agency on EMPLOYEE’S behalf. This includes, but is not limited
to, any claim EMPLOYEE might raise for wrongful discharge as well as any other
claim raised under contract or tort law except those types of claims which the
parties specifically have excluded from this release of claims and identified in
Paragraph 12 below.


b.  

EMPLOYEE expressly releases the COMPANY from any and all legal liability and
waives all claims, demands, or causes of action which EMPLOYEE may have against
the COMPANY, its agents, representatives, and employees under all federal,
state, and/or local laws regulating employment, including but not limited to,
all discrimination claims under the Civil Rights Acts of 1964, as amended, the
Age Discrimination in Employment Act, the Americans with Disabilities Act, Civil
Rights Act known as 42 USC 1981, the Handicap Discrimination Act and the Family
and Medical Leave Act.


    12.      This Agreement shall not affect EMPLOYEE’S right to raise any
claims based on any Social Security or Workers’ Compensation laws, or based on
the terms of any employee pension or welfare benefit plans or programs of the
COMPANY, including its subsidiaries and affiliated companies, which may involve
benefits that should be paid to EMPLOYEE now or in the future.

    13.      This Agreement is intended to finally and fully conclude the
employment relationship between EMPLOYEE and the COMPANY and shall not be
interpreted as an admission by either the EMPLOYEE or the COMPANY of any
wrongdoing or any violation of federal, state or local law, regulation, or
ordinance. The COMPANY specifically denies that it, or its employees,
supervisors, representatives, or agents has ever committed any wrongdoing
whatsoever against EMPLOYEE.

    14.      EMPLOYEE agrees not to talk about, write about, or otherwise
disclose the existence of this Agreement, the terms of this Agreement, or any
fact concerning its negotiation, execution, or implementation to any person,
firm, or corporation, other than the EMPLOYEE’S spouse or attorney, unless
EMPLOYEE is required to do so by federal, state, or local law, or by a court of
competent jurisdiction.

    15.      The Parties understand and agree that for purposes of this
Agreement, the term “COMPANY” as used herein, shall include not only Ralcorp
Holdings, Inc., but also

--------------------------------------------------------------------------------

any of the subsidiary or affiliated companies of Ralcorp Holdings, Inc., and all
officers, directors, agents, and employees of any of the foregoing.

    16.      This Agreement will be governed by and construed and enforced under
the laws of the State of Missouri, without regard to its conflict of law rules.

    17.      In the event that any one or more of the provisions of this
Agreement is held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions will not in any way be
affected or impaired thereby.

    18.      EMPLOYEE expressly acknowledges that the COMPANY has given him at
least twenty-one (21) days to consider this Agreement and that EMPLOYEE has had
the opportunity to discuss all aspects of this Agreement with an attorney before
signing this Agreement. EMPLOYEE states that he has discussed this Separation
Agreement and General Release or, in the alternative, has freely elected to
waive any further opportunity to discuss this Agreement with an attorney before
signing it.

    19.      The Parties agree and understand that EMPLOYEE may revoke
acceptance within seven (7) days after signing this Agreement. EMPLOYEE’S notice
of revocation must be given to the Vice President of Human Resources of Ralcorp
Holdings, Inc. in writing within seven days after signing this Agreement. If
EMPLOYEE does revoke this Agreement, neither EMPLOYEE nor the COMPANY will be
required to satisfy any of the terms of this Agreement. EMPLOYEE agrees that
should he revoke this Agreement in order to challenge its validity, EMPLOYEE
will be obligated to repay any monies paid to him if the Agreement is found
invalid.

    20.      EMPLOYEE expressly acknowledges that he understands all the terms
and effect of this Agreement and is entering voluntarily into this Retirement
Agreement and General Release.

    RALCORP HOLDINGS, INC.  

/s/ Robert W. Lockwood         By:  /s/ Joe R. Micheletto     Robert W. Lockwood
  Joe R. Micheletto
Chief Executive Officer and
President

Signed this 10th day of
October, 2003   Signed this 10th day of
October, 2003

Witness: /s/ Judy Broleman Judy Broleman

Dated: October 10, 2003